 1 KING, HOLMES, PATERNO & SORIANO, LLP
   HOWARD E. KING, ESQ., STATE BAR NO. 77012
 2 STEPHEN D. ROTHSCHILD, ESQ., STATE BAR NO. 132514
   SROTHSCHILD@KHPSLAW.COM
 3 1900 AVENUE OF THE STARS, 25TH FLOOR
   LOS ANGELES, CALIFORNIA 90067-4506
 4 TELEPHONE: (310) 282-8989
   FACSIMILE: (310) 282-8903
 5
   Attorneys for Plaintiff and Counter-                                       JS-6
 6 Defendant Tom Whalley, Trustee of
   the Afeni Shakur Trust
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
   TOM WHALLEY, TRUSTEE OF THE                           CASE NO. CV 2:17-3445 FMO
12 AFENI SHAKUR TRUST,                                   (MRWx)
13                              Plaintiff,
                                                         JUDGMENT
14             vs.
15 GHOBAD M. RAHIMINEDJAD aka
   GOBI M. RAHIMI, an individual, and
16 DOES 1 through 10, inclusive,
17                              Defendant.
18
19 AND RELATED COUNTERCLAIMS
20
21
22             The Court having granted the motion of plaintiff Tom Whalley, Trustee of the
23 Afeni Shakur Trust (“plaintiff”), to enforce the settlement reached in open court on
24 February 12, 2019, (the “Agreement”) against defendant Ghobad M. Rahiminedjad
25 aka Gobi M. Rahimi (“defendant”), and good cause appearing therefor,
26             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment
27 shall be and hereby is entered in favor of plaintiff and against defendant as follows:
28             1.         No later than March 3, 2020, defendant shall (a) turn over to plaintiff


     3982.066/1554102.1
                 1 the negatives, prints, photographs, and audio and video tapes in his possession,
                 2 custody or control of and relating to Tupac Shakur that are at issue in the instant
                 3 action, including, but not limited to, the property as to which plaintiff and Tracy
                 4 Robinson registered copyrights (collectively, the “Material”), and (b) deliver to
                 5 plaintiff executed assignments of the copyrights in the Material, without any
                 6 reservation of any rights. Defendant shall not retain any rights to the Material
                 7 expect as expressly stated herein.
                 8             2.         No later than March 6, 2020, plaintiff shall pay defendant the sum of
                 9 Two Hundred Twenty-Five Thousand Dollars ($225,000).
                10             3.         Defendant may use the photographs or prints in controversy for sale or
                11 display in fine art galleries or other comparable venues for high-quality celebrity
                12 portraits. All profits from these displays or shows will go to defendant, and no
                13 further consent is necessary from defendant, and there will be no involvement by the
                14 defendant.
                15             4.         Plaintiff will provide a letter to defendant confirming that the above-
                16 entitled action has settled, and that a fine art display and sales will be permitted.
                17 That letter will not be publicly distributed or published.
                18             5.         Plaintiff will provide digital scans of the photographs at issue to
                19 defendant, and access to negatives of the photographs as needed for fine art shows.
                20             6.         Defendant shall be deemed to have represented and warranted that
                21 other than the testimony of Tracy Robinson in the above-entitled action, and other
                22 than Frederique Berrera, defendant is not aware of any other claims to ownership of
                23 the Material.
                24             7.         This Court retains jurisdiction to enforce this Judgment, including
                25 jurisdiction to award sanctions and attorney’s fees, if defendant engages in further
                26 efforts to delay or obstruct execution of the settlement agreement he entered into,
                27 and the Court may reconsider plaintiff’s request for fees and sanctions as well as
                28 award additional fees and sanctions.
KING, HOLMES,
 PATERNO &
SORIANO, LLP

                     3982.066/1554102.1                                 2
                1              8.         In any future dispute over an alleged breach of the Agreement attorney
                2 fees shall be awarded to the prevailing party.
                3
                4 Dated this 16th day of March, 2020.
                5
                6
                7                                                         _______      /s/_______
                                    _________________
                8                                                               Fernando M. Olguin
                                                                                United States District Judge
                9
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
KING, HOLMES,
 PATERNO &
SORIANO, LLP

                     3982.066/1554102.1                               3
